Citation Nr: 0933171	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. P.





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1964.  
He died in January 2006; the appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  In May 2009, the claimant 
testified at a video hearing before the undersigned.


FINDINGS OF FACT

1.  The Veteran died in January 2006.  

2.  The preponderance of the competent and credible evidence 
does not establish that the Veteran's death was the result of 
VA surgical treatment, hospital care, or medical treatment.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of Section 1151, 
Title 38, United States Code, is not established.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

In claims of service connection for the cause of the 
Veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) held that VA's 38 U.S.C.A. § 5103(a) notice 
requirements also includes (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in January 
2007, prior to the appealed from April 2007 decision, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) except as to 
notice as required by the Court in Hupp and by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the lack of Hupp notice, the Board finds this error 
harmless because the Veteran was not service connected for 
any disability during his lifetime.  As to the lack of 
Dingess notice, the Board also finds this error harmless 
because for the reasons explained below the appellant's claim 
is being denied and therefore any disability rating and 
effective date issues are moot.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's file all identified and available records including 
the Veteran's treatment records from the VA Medical Centers 
in Tomah, Madison and Milwaukee and from Richard Hospital.  
Moreover, VA obtained a medical opinion as to the origins of 
the cancer that led to the Veteran's death in April 2007 
which opinion is adequate for Board adjudication because the 
opinion was provided after a review of the record on appeal.  
See 38 U.S.C.A. § 5103A(b) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006); Barr v. Nicholson, 
21 Vet App 303 (2007).  Furthermore, while the record was 
left open for 60 days following the video hearing to afford 
the claimant an opportunity to provide VA with additional 
evidence in support of her claim, including a medical 
opinion, no such evidence was thereafter received by VA.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that 
"the duty to assist is not always a one-way street.  If a 
[claimant] wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the purtative 
evidence"). 

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of her appeal and 
adjudication of this claim may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The appellant asserts that she is entitled to DIC on the 
basis that the lack of treatment for and/or a timely 
diagnosis of, pancreatic cancer caused or hastened the 
Veteran's death.  See statements in support of claim received 
by VA in December 2006, February 2007, and October 2007; 
Transcript, at 16.  She also alleged that it was negligence 
for VA to not have told her that the Veteran had pancreatic 
cancer when he was first seen at VA in 2005.  Id.  
Specifically, she alleged that if she and the Veteran had 
been told of his true diagnosis at that time they would not 
have wasted his few remaining months by having brain surgery 
to remove a tumor and thereafter having radiation therapy.  
Id.

DIC shall be awarded for a qualifying Veteran's death if the 
death was not the result of the Veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  In 
this regard, merely showing that a Veteran received care, 
treatment, or examination and that the Veteran died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital 
care, medical or surgical treatment, or examination cannot 
cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a Veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).  

In an April 2007 VA opinion, the physician stated that while 
a diagnosis of the Veteran's cancer might have been made 
earlier, i.e., in September 2005 rather than in November 
2005, such would not have changed the outcome in this case.  
The opinion notes that the origin of the Veteran's cancer was 
likely in the pancreas or heptobilliary system and that it 
was almost certainly metastatic in September 2005, as the 
first likely manifestation of the Veteran's cancer was 
abdominal pain, and that pancreatic and biliary cancers that 
presented with pain were almost always metastatic, rapidly 
progressive and fatal.  The physician stated that it was not 
likely that the Veteran's life would have been prolonged for 
even days with an earlier diagnosis.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

The Board is sympathetic to the appellant's assertions.  
However, the competent and credible evidence does not 
establish that VA hospital care, medical or surgical 
treatment, or examination resulted in the Veteran's death.  
The appellant and her niece are competent to report on what 
they observe, to include the Veteran's symptoms.  As lay 
persons, however, their opinions alone are not sufficient 
upon which to base a determination in this case.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record, to include the opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the April 2007 VA opinion than the opinions by the claimant 
and her niece.  The Board finds the opinion to be more 
probative because it was provided by a physician after 
reviewing the claim's file and because it provided a complete 
rationale for the opinion.  Id. 

Therefore, as the competent medical evidence fails to show 
that VA treatment resulted in the Veteran's death or even 
hasten his death, there is no basis for service 


connection for the cause of the Veteran's death.  In reaching 
the decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
Neil T. Werner 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


